     Case 2:18-cv-03020-MCE-CKD Document 78 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL C. TOMASINI,                                 No. 2:18-cv-3020 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   JESSICA DUNCAN, et al.,
15                      Defendants.
16

17            Plaintiff has filed a motion asking that this matter be referred to the court’s ADR project

18   and set for a settlement conference. Defendant Huggard has indicated she does not wish to

19   participate in a settlement conference at this time. Accordingly, IT IS HEREBY ORDERED that

20   plaintiff’s motion that this action be referred to the court’s ADR project and set for settlement

21   conference (ECF No. 71) is denied without prejudice to renewal at a later stage.

22   Dated: March 4, 2021
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     toma3020.adr
28
